290 S.W.3d 159 (2009)
Hunter WOODARD, Appellant,
v.
Frank SANCEGRAW & Tom Clements, Respondents.
No. ED 92270.
Missouri Court of Appeals, Eastern District., Division Five.
August 11, 2009.
Hunter Woodard, Mineral Point, MO, pro se.
Chris Koster, Rex P. Fennessey, Jefferson City, MO, for respondent.
*160 Before: KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Appellant Hunter Woodard appeals from the Judgment of the Circuit Court of Washington County, the Honorable Troy Hyde presiding. Woodard filed a petition for declaratory judgment, injunctive relief, and damages against Frank Sancegraw and Tom Clements. The Honorable Troy Hyde sustained Respondent's motion to dismiss due to the running of the statute of limitations on Woodard's claims.
Woodard appeals, arguing that Circuit Court erred in: 1) dismissing Appellant's petition based on the running of the statute of limitations; 2) that it did not enter an order of default; and 3) that it did not allow Woodard an opportunity to respond to Respondent's motion to dismiss.
We have reviewed the briefs and the' record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.